DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed applications 62/870,104 (filed 7/03/2019) and 62/882,622 (filed 8/05/2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement submitted on 3/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 7/01/2021 have been fully considered but they are directed towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 102, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1, 12, and 15 including “wherein the heat dissipating feature is thermally coupled to the lower surface of the glare shield so as to draw heat from the upper surface of the glare shield to the lower surface of the glare shield.” 



	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Achenbach et al. (US 20140160284 A1) (hereinafter Achenbach) in view of Eggers et al. (EP1473193A1; machine translation provided herewith) (hereinafter Eggers).
Regarding claim 1, Achenbach discloses:
A vehicular camera module configured to be disposed at an in-cabin side of a windshield of a vehicle, the vehicular camera module comprising: [See Achenbach, Fig. 12a discloses a camera module 110 on the interior surface of a vehicle windshield 102.]
a housing; [See Achenbach, Fig. 5a illustrates a housing 54]
a camera disposed at the housing and, with the vehicular camera module disposed at the in-cabin side of the windshield, [See Achenbach, ¶ 0028, Fig. 4C discloses an imager 26 (or a charge-coupled device CCD, a complementary metal-oxide semiconductor CMOS pixel sensor or the like) disposed within a housing.] having a field of view through the windshield and forward of the vehicle; [See Achenbach, ¶ 0028, 0040-0041 discloses the field of view of the camera module as forward-facing; See Achenbach, Figs. 2, 12A, 12B illustrate the camera module disposed with a field of view forward of the vehicle.]
wherein the camera comprises an imager having a two dimensional array of photosensing elements; [See Achenbach, ¶ 0028, 0068, Fig. 4C discloses an imager 26 (or a charge-coupled device CCD, a complementary metal-oxide semiconductor CMOS pixel sensor or the like).
wherein the camera comprises a lens barrel, the lens barrel accommodating at least one optical lens; [See Achenbach, ¶ 0028-0029, Fig. 4B discloses a lens 28, and illustrated per a lens barrel.]
wherein the housing houses a primary circuit board having a processor for processing image data captured by the camera; [See Achenbach, ¶ 0041-0042, 0047, Figs 12A, 12B discloses a “main circuit board” 116, and explicitly recites that the main circuit board includes at least one processor for processing images captured by the imager.]
a glare shield disposed at the housing; [See Achenbach, ¶ 0038-0039, Figs. 9 and 10 discloses a stray light shield, or a “glare shield” element 62 disposed with a housing of a vehicular camera module.]
[See Achenbach, ¶ 0038-0039 discloses that the stray light shield as above discussed functions to reduce capture by the camera lens 28 of an imager of stray light or glare that may be reflected off the windshield.]
wherein the glare shield comprises a heat dissipating feature at a lower surface of the glare shield opposite an upper surface that faces the vehicle windshield when the vehicular camera module is disposed at the in-cabin side of the windshield; and [See Achenbach, ¶ 0031, Figs. 4C, 5A, 9 discloses a heat sink element 46 to collect and dissipate heat.  Noting the position of glare shield element 78 in Fig. 9 (or glare shield element 62 in Fig. 10), and looking to cross-sectional view of Fig. 4C, it is seen that the “heat dissipating feature” (heat sink 46) is at a lower surface of the glare shield (lower, such that it is beneath the primary circuit board 16), and opposite an upper surface facing the windshield.]
Achenbach does not appear to explicitly disclose:
wherein the heat dissipating feature is thermally coupled to the lower surface of the glare shield so as to draw heat from the upper surface of the glare shield to the lower surface of the glare shield.
However, Eggers discloses:
wherein the heat dissipating feature is thermally coupled to the lower surface of the glare shield so as to draw heat from the upper surface of the glare shield to the lower surface of the glare shield. [See Eggers, Fig. 1 illustrates a “heat dissipating feature” (heat sink, 28) coupled to a lower surface of “lens hood” (12); See Eggers, ¶ 0016, (pg. 14, first paragraph) discloses that in a variant of the preferred exemplary embodiment, the cooling body 28 is formed by the housing 24 and/or the lens hood 12 itself.  Looking to Fig. 1, the heat sink 28, when formed by the lens hood (glare shield) itself, would thus be thermally coupled to the lower surface of the glare shield (lens hood).  See annotated Fig. 1, below]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Achenbach to add the teachings of Eggers in order to form a heat dissipation member from a lens hood itself. (Eggers, ¶ 0016)
	


    PNG
    media_image1.png
    329
    474
    media_image1.png
    Greyscale


Regarding claim 3, Achenbach in view of Eggers discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Achenbach discloses:
wherein the heat dissipating feature of the glare shield comprises a heat sink. [See Achenbach, ¶ 0031, Figs. 4C, 5A, 9 discloses a heat sink element 46 to collect and dissipate heat.]

Regarding claim 4, Achenbach in view of Eggers discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Eggers discloses:
wherein the heat dissipating feature of the glare shield comprises a plurality of fins protruding at the lower surface of the glare shield. [See Eggers, Fig. 1 illustrates heat dissipation element (28) having fins pointing downwards from a lower surface of the lens hood/glare shield.]

Regarding claim 8, Achenbach in view of Eggers discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Achenbach discloses:
wherein the vehicular camera module, when disposed at the in-cabin side of the windshield, makes contact with the in-cabin side of the windshield at least partially around a periphery of the glare shield. [See Achenbach, ¶ 0038, Fig. 9 illustrates a shield gasket 80, and attachment element 76 for fixing the module to the interior of the windshield.  It is noted that the gasket reduces incursion of dust, particulate, or moisture into the vicinity of the lens, thus indicating a seal formed with the interior windshield portion.]

Regarding claim 9, Achenbach in view of Eggers discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Achenbach discloses:
comprising a cover element that is, with the vehicular camera module disposed at the in-cabin side of the windshield, disposed at and surrounds the housing and the glare shield at the windshield. [See Achenbach, ¶ 0030 discloses an upper cover 12a, and lower cover 12b, encapsulating the housing portion 54 and the glare shield per Fig. 9.]

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Achenbach in view of Eggers in view of Schmidt (US 20190154800 A1) (hereinafter Schmidt).
Regarding claim 5, Achenbach in view of Eggers discloses all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Achenbach in view of Eggers does not appear to explicitly disclose:
comprising a fan that blows air across the plurality of fins of the glare shield to enhance cooling of the glare shield.
However, Schmidt discloses:
comprising a fan that blows air across the plurality of fins of the glare shield to enhance cooling of the glare shield. [See Schmidt, ¶ 0040, 0120 discloses a compressor blowing air through a supply line, wherein the airflow travels across a heatsink 90, absorbing heat from the surface of the fins – hence providing an enhanced cooling effect.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with vehicle imaging technologies and would have understood, as evidenced by Schmidt, that in order to dissipate heat inside of a vehicle imager, a fan blowing air across a heat sink would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such heatsink fans as taught by Schmidt in the combined teachings of Achenbach in view of Eggers in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 6, Achenbach in view of Eggers discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Schmidt discloses:
comprising a fan that blows air across the heat dissipating feature of the glare shield to enhance cooling of the glare shield. [See Schmidt, ¶ 0040, 0120 discloses a compressor blowing air through a supply line, wherein the airflow travels across a heatsink 90, absorbing heat from the surface of the fins – hence providing an enhanced cooling effect.]
For motivation to combine, see Examiner’s earlier rejection of claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Achenbach in view of Eggers in view of Wang et al. (US 20150015713 A1) (hereinafter Wang).
Regarding claim 7, Achenbach in view of Eggers discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Achenbach in view of Eggers does not appear to explicitly disclose:
wherein the glare shield comprises a black plastic material.
However, Wang discloses:
wherein the glare shield comprises a black plastic material. [See Wang, ¶ 0106 discloses that a light baffle or light trap (glare shield / stray light shield) may comprise dark absorbing baffles or ribs/columns/pits/depressions, and particularly mentions ribs formed of a black plastic material.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with vehicle imaging technologies and would have understood, as evidenced by Wang, that in order to reduce glare from a windshield of a vehicle imager, implementing a black .

Claims 2, 10-11, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achenbach in view of Eggers in view of Schofield et al. (US 20180118116 A1) (hereinafter Schofield).
Regarding claim 2, Achenbach in view of Eggers discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Achenbach in view of Eggers does not appear to explicitly disclose:
wherein the windshield includes a blackout region and a light-transmitting window through the blackout region, and wherein, with the vehicular camera module disposed at the in-cabin side of the windshield, the camera views through the windshield at the light-transmitting window. 
However, Schofield discloses:
wherein the windshield includes a blackout region and a light-transmitting window through the blackout region, and wherein, with the vehicular camera module disposed at the in-cabin side of the windshield, the camera views through the windshield at the light-transmitting window. [See Schofield, abstract, ¶ 0223 discloses providing a blacked out region at a windshield interface, particularly a windshield facing surface.  It is disclosed that the darkened or blackened region may provide a port or aperture aligned with a camera within a vehicle windshield camera module.]


Regarding claim 10, Achenbach in view of Eggers discloses all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Schofield discloses:
wherein the cover element is thermally coupled to the glare shield to draw heat from the glare shield. [See Schofield, ¶ 0112 discloses the use of a thermoplastic rubber material forming a cover of a camera module; See Schofield, ¶ 0121 discloses that a surface of the vehicle camera module may be treated so as to reflect infrared radiation and reduce the effects of thermal loading.]
For motivation to combine, see Examiner’s earlier rejection of claim 2.

Regarding claim 11, Achenbach in view of Eggers discloses all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim.
Schofield discloses:
wherein the cover element comprises a heat dissipating feature that draws heat from the glare shield and dissipates the drawn heat into the cabin of the vehicle. [See Schofield, ¶ 0112 discloses the use of a thermoplastic rubber material forming a cover of a camera module; See Schofield, ¶ 0121 discloses that a surface of the vehicle camera module may be treated so as to reflect infrared radiation and reduce the effects of thermal loading.]
For motivation to combine, see Examiner’s earlier rejection of claim 2.

Regarding claim 15, this claim recites analogous limitations to claim 1, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 15 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Achenbach discloses:
a cover element that is, with the vehicular camera module disposed at the in-cabin side of the windshield, disposed at and surrounds the housing and the glare shield at the windshield; [See Achenbach, ¶ 0030 discloses an upper cover 12a, and lower cover 12b, encapsulating the housing portion 54 and the glare shield per Fig. 9.]
wherein the heat dissipating feature of the glare shield comprises a heat sink; and [See Achenbach, ¶ 0031, Figs. 4C, 5A, 9 discloses a heat sink element 46 to collect and dissipate heat.]
Schofield discloses:
wherein the cover element comprises a thermally conductive material; [See Schofield, ¶ 0112 discloses the use of a thermoplastic rubber material forming a cover of a camera module; See Schofield, ¶ 0121 discloses that a surface of the vehicle camera module may be treated so as to reflect infrared radiation and reduce the effects of thermal loading.]
wherein the cover element is thermally coupled to the heat sink of the glare shield to draw heat from the glare shield. [See Schofield, ¶ 0112 discloses the use of a thermoplastic rubber material forming a cover of a camera module; See Schofield, ¶ 0121 discloses that a surface of the vehicle camera module may be treated so as to reflect infrared radiation and reduce the effects of thermal loading.]
For motivation to combine, see Examiner’s earlier rejection of claim 2.

Regarding claim 18, Achenbach in view of Eggers in view of Schofield discloses all the limitations of claim 15, and is analyzed as previously discussed with respect to that claim.
Achenbach discloses:
wherein the vehicular camera module, when disposed at the in-cabin side of the windshield, makes contact with the in-cabin side of the windshield at least partially around a periphery of the glare shield. [See Achenbach, ¶ 0038, Fig. 9 illustrates a shield gasket 80, and attachment element 76 for fixing the module to the interior of the windshield.  It is noted that the gasket reduces incursion of dust, particulate, or moisture into the vicinity of the lens, thus indicating a seal formed with the interior windshield portion.]

Regarding claim 19, Achenbach in view of Eggers in view of Schofield discloses all the limitations of claim 15, and is analyzed as previously discussed with respect to that claim.
Schofield discloses:
wherein the cover element comprises a heat dissipating feature that draws heat from the heat sink of the glare shield and dissipates the drawn heat into the cabin of the vehicle. [See Schofield, ¶ 0112 discloses the use of a thermoplastic rubber material forming a cover of a camera module; See Schofield, ¶ 0121 discloses that a surface of the vehicle camera module may be treated so as to reflect infrared radiation and reduce the effects of thermal loading.]
For motivation to combine, see Examiner’s earlier rejection of claim 2.

Regarding claim 20, Achenbach in view of Eggers in view of Schofield discloses all the limitations of claim 19, and is analyzed as previously discussed with respect to that claim.
Schofield discloses:
wherein the heat dissipating feature of the cover element draws heat from the heat sink of the glare shield and through or around the primary circuit board. [See Schofield, ¶ 0112 discloses the use of a thermoplastic rubber material forming a cover of a camera module; See Schofield, ¶ 0121 discloses that a surface of the vehicle camera module may be treated so as to reflect (drawing heat around) infrared radiation and reduce the effects of thermal loading.]
For motivation to combine, see Examiner’s earlier rejection of claim 2.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Achenbach in view of Eggers in view of Schofield in view of Schmidt.
Regarding claim 16, Achenbach in view of Eggers in view of Schofield discloses all the limitations of claim 15, and is analyzed as previously discussed with respect to that claim.
Schmidt discloses:
comprising a fan that blows air across the heat sink of the glare shield to enhance cooling of the glare shield. [See Schmidt, ¶ 0040, 0120 discloses a compressor blowing air through a supply line, wherein the airflow travels across a heatsink 90, absorbing heat from the surface of the fins – hence providing an enhanced cooling effect.]
For motivation to combine, see Examiner’s earlier rejection of claim 4.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Achenbach in view of Eggers in view of Schofield in view of Wang.
Regarding claim 17, Achenbach in view of Eggers in view of Schofield discloses all the limitations of claim 15, and is analyzed as previously discussed with respect to that claim.
Wang discloses:
 wherein the glare shield comprises a black plastic material. [See Wang, ¶ 0106 discloses that a light baffle or light trap (glare shield / stray light shield) may comprise dark absorbing baffles or ribs/columns/pits/depressions, and particularly mentions ribs formed of a black plastic material.]
For motivation to combine, see Examiner’s earlier rejection of claim 7.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Achenbach in view of Eggers in view of Wang in view of Schmidt.
Regarding claim 12, this claim recites analogous limitations to claim 1, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 12 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Wang discloses:
wherein the glare shield comprises a black plastic material; [See Wang, ¶ 0106 discloses that a light baffle or light trap (glare shield / stray light shield) may comprise dark absorbing baffles or ribs/columns/pits/depressions, and particularly mentions ribs formed of a black plastic material.]
For motivation to combine, see Examiner’s earlier rejection of claim 7.
Schmidt discloses:
wherein the heat dissipating feature of the glare shield comprises a plurality of fins protruding at the lower surface of the glare shield. [See Schmidt, ¶ 0020-0022, 0119-0120 discloses a vehicle windshield sensor assembly comprising a heatsink including a plurality of fins 94; See Schmidt, ¶ 0021 discloses that the heatsink dissipates heat generated inside the sensor assembly; See Schmidt, ¶ 0027 discloses an image processing sensor such as a camera disposed inside of a housing mounted to a vehicle windshield.]
For motivation to combine, see Examiner’s earlier rejection of claim 4.

Regarding claim 13, Achenbach in view of Eggers in view of Wang in view of Schmidt discloses all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim.

comprising a fan that blows air across the plurality of fins of the glare shield to enhance cooling of the glare shield. [See Schmidt, ¶ 0040, 0120 discloses a compressor blowing air through a supply line, wherein the airflow travels across a heatsink 90, absorbing heat from the surface of the fins – hence providing an enhanced cooling effect.]
For motivation to combine, see Examiner’s earlier rejection of claim 4.

Regarding claim 14, Achenbach in view of Eggers in view of Wang in view of Schmidt discloses all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim.
Achenbach discloses:
wherein the vehicular camera module, when disposed at the in-cabin side of the windshield, makes contact with the in-cabin side of the windshield at least partially around a periphery of the glare shield. [See Achenbach, ¶ 0038, Fig. 9 illustrates a shield gasket 80, and attachment element 76 for fixing the module to the interior of the windshield.  It is noted that the gasket reduces incursion of dust, particulate, or moisture into the vicinity of the lens, thus indicating a seal formed with the interior windshield portion.]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160375833 A1			Larson; Mark L. et al.
US 20070200064 A1			Remillard; Jeffrey et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486